  Case 2:17-bk-56428             Doc 37   Filed 11/14/18 Entered 11/14/18 10:43:46        Desc
                                             Page 1 of 11

                                 UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

  In re:                                          §   Case No. 2:17-BK-56428-CMC
                                                  §
  Ronald D Stokes                                 §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          William B. Logan, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $20.00                  Assets Exempt:       $42,000.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $17,000.20          Without Payment:     $8,662.18

Total Expenses of
Administration:                   $10,056.76


        3)      Total gross receipts of $28,306.96 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $1,250.00 (see Exhibit 2), yielded net receipts of $27,056.96 from
the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 2:17-bk-56428             Doc 37     Filed 11/14/18 Entered 11/14/18 10:43:46             Desc
                                               Page 2 of 11

                                    CLAIMS            CLAIMS             CLAIMS             CLAIMS
                                  SCHEDULED          ASSERTED           ALLOWED              PAID
  Secured Claims
  (from Exhibit 3)                          $0.00            $0.00              $0.00              $0.00
  Priority Claims:
      Chapter 7 Admin.
      Fees and Charges                         NA      $10,056.76           $7,792.21        $10,056.76
       (from Exhibit 4)
      Prior Chapter Admin.
      Fees and Charges                         NA            $0.00              $0.00              $0.00
      (from Exhibit 5)
      Priority Unsecured
      Claims                                $0.00            $0.00              $0.00              $0.00
      (From Exhibit 6)
  General Unsecured
  Claims (from Exhibit 7)             $21,664.00       $21,169.38          $21,169.38        $17,000.20

    Total Disbursements               $21,664.00       $31,226.14          $28,961.59        $27,056.96

        4). This case was originally filed under chapter 7 on 10/06/2017. The case was pending
  for 0 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 11/08/2018                              By: /s/ William B. Logan
                                                        /Wi Trustee
                                                        llia
                                                        m
                                                        B.
                                                        Log
                                                        an
  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
  Case 2:17-bk-56428             Doc 37      Filed 11/14/18 Entered 11/14/18 10:43:46                     Desc
                                                Page 3 of 11

                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                         DESCRIPTION                                    UNIFORM                          AMOUNT
                                                                       TRAN. CODE                       RECEIVED
3308 Reaver Ave.Grove City Oh 43123-0000 Frankli                          1110-000                        $28,306.96
TOTAL GROSS RECEIPTS                                                                                      $28,306.96

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                 PAYEE                               DESCRIPTION                       UNIFOR             AMOUNT
                                                                                          M                  PAID
                                                                                        TRAN.
                                                                                        CODE
Ronald D Stokes                         Exemptions                                     8100-002            $1,250.00
TOTAL FUNDS PAID TO                                                                                        $1,250.00
DEBTOR AND THIRD PARTIES


 EXHIBIT 3 – SECURED CLAIMS
 NONE


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE               UNIFORM                   CLAIMS   CLAIMS                   CLAIMS              CLAIMS
                          TRAN. CODE              SCHEDULED ASSERTED                 ALLOWED                 PAID
William B. Logan,            2100-000                         NA      $3,455.70         $3,455.70          $3,455.70
Trustee
William B. Logan,            2200-000                         NA        $260.03           $260.03            $260.03
Trustee
Integrity Bank               2600-000                         NA         $76.48            $76.48             $76.48
Luper Neidenthal &           3110-000                         NA      $4,000.00         $4,000.00          $4,000.00
Logan, Attorney for
Trustee
Paul Hunt, Other             3991-000                         NA      $2,264.55              $0.00         $2,264.55
Professional
TOTAL CHAPTER 7 ADMIN. FEES AND                               NA     $10,056.76         $7,792.21         $10,056.76
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

UST Form 101-7-TDR (10/1/2010)
  Case 2:17-bk-56428              Doc 37   Filed 11/14/18 Entered 11/14/18 10:43:46         Desc
                                              Page 4 of 11


 CLAIM          CLAIMANT            UNIFORM         CLAIMS         CLAIMS   CLAIMS           CLAIMS
NUMBER                             TRAN. CODE    SCHEDULED       ASSERTED ALLOWED              PAID
     1        Discover Bank          7100-000        $1,400.00     $1,617.79    $1,617.79    $1,299.18
     2        Quantum3 Group         7100-000            $0.00      $945.69      $945.69      $759.44
              LLC as agent for
     3        Quantum3 Group         7100-000        $1,814.00     $1,780.09    $1,780.09    $1,429.51
              LLC as agent for
     4        Quantum3 Group         7100-000         $963.00      $1,101.62    $1,101.62     $884.66
              LLC as agent for
     5        Columbia Gas           7100-000         $300.00       $270.76      $270.76      $217.44
     6        Navient                7100-000        $7,735.00     $8,567.23    $8,567.23    $6,879.97
              Solutions, LLC
     7        Capital One, N.A.      7100-000        $1,081.00      $392.75      $392.75      $315.40
     8        Portfolio              7100-000         $895.00       $895.26      $895.26      $718.94
              Recovery
              Associates, LLC
     9        Portfolio              7100-000         $777.00       $722.31      $722.31      $580.06
              Recovery
              Associates, LLC
     10       Portfolio              7100-000            $0.00     $1,081.11    $1,081.11     $868.19
              Recovery
              Associates, LLC
     11       Portfolio              7100-000        $2,206.00     $2,205.14    $2,205.14    $1,770.85
              Recovery
              Associates, LLC
     12       Atlas                  7100-000            $0.00      $725.59      $725.59      $582.69
              Acquisitions LLC
     13       KEMBA                  7100-000            $0.00      $864.04      $864.04      $693.87
              Financial Credit
              Union
              Speedway               7100-000         $239.00          $0.00        $0.00        $0.00
              AEP                    7100-000         $300.00          $0.00        $0.00        $0.00
              AFNI                   7100-000         $363.00          $0.00        $0.00        $0.00
              Enhanced               7100-000         $181.00          $0.00        $0.00        $0.00
              Recovery Corp.
              Fingerhut/Webba        7100-000          $14.00          $0.00        $0.00        $0.00
              nk
              First Savings          7100-000         $404.00          $0.00        $0.00        $0.00
              Bank
              Kohl's/Capital         7100-000         $392.00          $0.00        $0.00        $0.00
              One
              Mt. Carmel             7100-000        $2,600.00         $0.00        $0.00        $0.00
              Health
              Weltman,               7100-000            $0.00         $0.00        $0.00        $0.00
              Weinberg & Reis
TOTAL GENERAL UNSECURED CLAIMS                      $21,664.00    $21,169.38   $21,169.38   $17,000.20




UST Form 101-7-TDR (10/1/2010)
  Case 2:17-bk-56428             Doc 37   Filed 11/14/18 Entered 11/14/18 10:43:46   Desc
                                             Page 5 of 11




UST Form 101-7-TDR (10/1/2010)
                                              Case 2:17-bk-56428                    Doc 37 Filed FORM
                                                                                                 11/14/18
                                                                                                      1
                                                                                                            Entered 11/14/18 10:43:46                                            Desc
                                                                                              Page  6 of 11
                                                                            INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                 Page No:       1              Exhibit 8
                                                                                                         ASSET CASES

Case No.:                      17-56428-CMC                                                                                                                    Trustee Name:                                  William B. Logan, Jr.
Case Name:                     Stokes, Ronald D                                                                                                                Date Filed (f) or Converted (c):               10/06/2017 (f)
For the Period Ending:         11/8/2018                                                                                                                       §341(a) Meeting Date:                          11/07/2017
                                                                                                                                                               Claims Bar Date:                               05/14/2018

                                  1                                                2                              3                                   4                         5                                            6

                          Asset Description                                     Petition/                 Estimated Net Value                    Property                  Sales/Funds               Asset Fully Administered (FA)/
                           (Scheduled and                                     Unscheduled                (Value Determined by                    Abandoned                 Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                                  Value                          Trustee,                   OA =§ 554(a) abandon.            the Estate
                                                                                                        Less Liens, Exemptions,
                                                                                                           and Other Costs)

 Ref. #
1       3308 Reaver Ave.                                                          $101,300.00                                     $0.00                                         $28,306.96                                             FA
        Grove City Oh 43123-0000 Frankli
 Asset Notes:    Exemptions per amended schedule C filed 2/6/18
    2      2003 Chevrolet Silverado                                                    $3,650.00                                  $0.00                                              $0.00                                             FA
    3      Household Goods                                                             $1,000.00                                  $0.00                                              $0.00                                             FA
    4      Clothing                                                                     $100.00                                   $0.00                                              $0.00                                             FA
5          Cash                                                                          $20.00                                 $20.00                                               $0.00                                             FA
6          Checking (Kemba)                                                               $0.00                                   $0.00                                              $0.00                                             FA
7          Savings (Kemba)                                                                $0.00                                   $0.00                                              $0.00                                             FA
    8      Ira                                                                      $16,000.00                                    $0.00                                              $0.00                                             FA
    9      Ira                                                                         $4,000.00                                  $0.00                                              $0.00                                             FA
 10        Ira                                                                      $16,000.00                                    $0.00                                              $0.00                                             FA
11         Wages                                                                       Unknown                                    $0.00                                              $0.00                                             FA
12         2017 Tax Refund                                                             Unknown                                    $0.00                                              $0.00                                             FA


TOTALS (Excluding unknown value)                                                                                                                                                                            Gross Value of Remaining Assets
                                                                                   $142,070.00                                 $20.00                                           $28,306.96                                          $0.00




        Major Activities affecting case closing:
         07/24/2018    Order for payment of Fees and Expenses entered. Final distribution checks issues. Waiting for zero bank statement in order to prepare Final Account.
         07/23/2018    Submitted order for allowance of fees
         06/18/2018    Final Report accepted and filed by the United States Trustee. Notice of Final Report filed. Waiting for objection period to pass in order to upload Order for Payment of Fees.
         05/15/2018    bar dates have passed; file to claims review
         03/09/2018    Issued exemption check to debtor and check to Paul Hunt for commission per Order entered 12/13/17 Doc #24
         02/27/2018    Excess funds received from Franklin County Clerk's office. All assets are now fully administered. Waiting for bar dates to pass to begin claims review.
         02/12/2018    Trustee filed notice of assets and request for bar date.
         02/06/2018    Reviewed amended Schedule C and updated Form 1.
         11/22/2017    Trustee is intervening in the foreclosure case to assert the interests of the bankruptcy estate.
         11/13/2017    Trustee has filed an application to retain a realtor.
                                            Case 2:17-bk-56428                     Doc 37 Filed FORM
                                                                                                11/14/18
                                                                                                     1
                                                                                                           Entered 11/14/18 10:43:46                                           Desc
                                                                                             Page  7 of 11
                                                                           INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                 Page No:    2              Exhibit 8
                                                                                                        ASSET CASES

Case No.:                   17-56428-CMC                                                                                                                      Trustee Name:                               William B. Logan, Jr.
Case Name:                  Stokes, Ronald D                                                                                                                  Date Filed (f) or Converted (c):            10/06/2017 (f)
For the Period Ending:      11/8/2018                                                                                                                         §341(a) Meeting Date:                       11/07/2017
                                                                                                                                                              Claims Bar Date:                            05/14/2018

                                1                                                2                               3                                   4                         5                                         6

                       Asset Description                                      Petition/                  Estimated Net Value                     Property                 Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                      Unscheduled                 (Value Determined by                     Abandoned                Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                   Value                           Trustee,                    OA =§ 554(a) abandon.           the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

     10/24/2017     The Trustee will investigate the potential value of real estate of the debtor for possible liquidation on behalf of the bankruptcy estate. TSoma




Initial Projected Date Of Final Report (TFR):          11/07/2018                             Current Projected Date Of Final Report (TFR):              11/07/2018                /s/ WILLIAM B. LOGAN, JR.
                                                                                                                                                                                   WILLIAM B. LOGAN, JR.
                                                Case 2:17-bk-56428    Doc 37           Filed FORM
                                                                                             11/14/18
                                                                                                    2 Entered 11/14/18 10:43:46                         DescPage No: 1                   Exhibit 9
                                                                                          Page 8 of 11
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-56428-CMC                                                                               Trustee Name:                         William B. Logan, Jr.
 Case Name:                        Stokes, Ronald D                                                                           Bank Name:                            Independent Bank
Primary Taxpayer ID #:             **-***1899                                                                                 Checking Acct #:                     ******6428
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:
For Period Beginning:              10/6/2017                                                                                  Blanket bond (per case limit):        $2,000,000.00
For Period Ending:                 11/8/2018                                                                                  Separate bond (if applicable):

       1                2                                    3                                       4                                              5                    6                       7

   Transaction       Check /                          Paid to/               Description of Transaction                        Uniform           Deposit          Disbursement                Balance
      Date            Ref. #                       Received From                                                              Tran Code            $                   $


02/27/2018            (1)      Franklin Co Clerk of Courts           sale of real estate                                       1110-000          $28,306.96                                      $28,306.96
02/28/2018                     Integrity Bank                        Bank Service Fee                                          2600-000                                         $1.35            $28,305.61
03/09/2018           3001      Ronald D Stokes                       Claimed exemption in 3308 Reaver Ave., Grove City         8100-002                                      $1,250.00           $27,055.61
03/09/2018           3002      Paul Hunt                             Commission on sale proceeds per Order entered 12/13/17    3991-000                                      $2,264.55           $24,791.06
                                                                     Doc. #24
03/31/2018                     Integrity Bank                        Bank Service Fee                                          2600-000                                        $39.54            $24,751.52
04/30/2018                     Integrity Bank                        Bank Service Fee                                          2600-000                                        $35.59            $24,715.93
07/24/2018           3003      William B. Logan                      Trustee Compensation                                      2100-000                                      $3,455.70           $21,260.23
07/24/2018           3004      Discover Bank                         Final distribution to representing a payment of           7100-000                                      $1,299.18           $19,961.05
                                                                     Distribution Dividend: 80.31; per final order. Ref:
                                                                     Account Number: 4614; Claim #: 1; Account Number:
                                                                     4614; Dividend: 5.25;
07/24/2018           3005      Quantum3 Group LLC as agent for       Final distribution to representing a payment of           7100-000                                       $759.44            $19,201.61
                                                                     Distribution Dividend: 80.31; per final order. Ref:
                                                                     Account Number: 1978; Claim #: 2; Account Number:
                                                                     1978; Dividend: 3.07;
07/24/2018           3006      Quantum3 Group LLC as agent for       Final distribution to representing a payment of           7100-000                                      $1,429.51           $17,772.10
                                                                     Distribution Dividend: 80.31; per final order. Ref:
                                                                     Account Number: 2260; Claim #: 3; Account Number:
                                                                     2260; Dividend: 5.78;
07/24/2018           3007      Quantum3 Group LLC as agent for       Final distribution to representing a payment of           7100-000                                       $884.66            $16,887.44
                                                                     Distribution Dividend: 80.31; per final order. Ref:
                                                                     Account Number: 7377; Claim #: 4; Account Number:
                                                                     7377; Dividend: 3.57;
07/24/2018           3008      Columbia Gas                          Final distribution to representing a payment of           7100-000                                       $217.44            $16,670.00
                                                                     Distribution Dividend: 80.31; per final order. Ref:
                                                                     Account Number: 9088; Claim #: 5; Account Number:
                                                                     9088; Dividend: 0.87;




                                                                                                                              SUBTOTALS          $28,306.96              $11,636.96
                                              Case 2:17-bk-56428     Doc 37         Filed FORM
                                                                                          11/14/18
                                                                                                 2 Entered 11/14/18 10:43:46                       DescPage No: 2                   Exhibit 9
                                                                                       Page 9 of 11
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-56428-CMC                                                                            Trustee Name:                        William B. Logan, Jr.
 Case Name:                       Stokes, Ronald D                                                                        Bank Name:                           Independent Bank
Primary Taxpayer ID #:            **-***1899                                                                              Checking Acct #:                    ******6428
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:
For Period Beginning:             10/6/2017                                                                               Blanket bond (per case limit):       $2,000,000.00
For Period Ending:                11/8/2018                                                                               Separate bond (if applicable):

       1                2                                3                                         4                                           5                    6                       7

   Transaction       Check /                          Paid to/             Description of Transaction                      Uniform           Deposit         Disbursement                Balance
      Date            Ref. #                       Received From                                                          Tran Code            $                  $


07/24/2018           3009      Navient Solutions, LLC               Final distribution to representing a payment of        7100-000                                     $6,879.97               $9,790.03
                                                                    Distribution Dividend: 80.31; per final order. Ref:
                                                                    Account Number: 9088; Claim #: 6; Account Number:
                                                                    9088; Dividend: 27.83;
07/24/2018           3010      Capital One, N.A.                    Final distribution to representing a payment of        7100-000                                      $315.40                $9,474.63
                                                                    Distribution Dividend: 80.31; per final order. Ref:
                                                                    Account Number: 9080; Claim #: 7; Account Number:
                                                                    9080; Dividend: 1.27;
07/24/2018           3011      Portfolio Recovery Associates, LLC   Final distribution to representing a payment of        7100-000                                      $718.94                $8,755.69
                                                                    Distribution Dividend: 80.31; per final order. Ref:
                                                                    Account Number: 2684; Claim #: 8; Account Number:
                                                                    2684; Dividend: 2.90;
07/24/2018           3012      Portfolio Recovery Associates, LLC   Final distribution to representing a payment of        7100-000                                      $580.06                $8,175.63
                                                                    Distribution Dividend: 80.31; per final order. Ref:
                                                                    Account Number: 7993; Claim #: 9; Account Number:
                                                                    7993; Dividend: 2.34;
07/24/2018           3013      Portfolio Recovery Associates, LLC   Final distribution to representing a payment of        7100-000                                      $868.19                $7,307.44
                                                                    Distribution Dividend: 80.31; per final order. Ref:
                                                                    Account Number: 5973; Claim #: 10; Account Number:
                                                                    5973; Dividend: 3.51;
07/24/2018           3014      Portfolio Recovery Associates, LLC   Final distribution to representing a payment of        7100-000                                     $1,770.85               $5,536.59
                                                                    Distribution Dividend: 80.31; per final order. Ref:
                                                                    Account Number: 3131; Claim #: 11; Account Number:
                                                                    3131; Dividend: 7.16;
07/24/2018           3015      Atlas Acquisitions LLC               Final distribution to representing a payment of        7100-000                                      $582.69                $4,953.90
                                                                    Distribution Dividend: 80.31; per final order. Ref:
                                                                    Account Number: 0675; Claim #: 12; Account Number:
                                                                    0675; Dividend: 2.35;
07/24/2018           3016      KEMBA Financial Credit Union         Final distribution to representing a payment of        7100-000                                      $693.87                $4,260.03
                                                                    Distribution Dividend: 80.31; per final order. Ref:
                                                                    Account Number: 7881; Claim #: 13; Account Number:
                                                                    7881; Dividend: 2.80;
                                                                                                                          SUBTOTALS                 $0.00           $12,409.97
                                              Case 2:17-bk-56428    Doc 37          Filed FORM
                                                                                          11/14/18
                                                                                                 2 Entered 11/14/18 10:43:46                                      DescPage No: 3                   Exhibit 9
                                                                                       Page 10 of 11
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-56428-CMC                                                                                        Trustee Name:                           William B. Logan, Jr.
 Case Name:                       Stokes, Ronald D                                                                                    Bank Name:                              Independent Bank
Primary Taxpayer ID #:            **-***1899                                                                                          Checking Acct #:                       ******6428
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:
For Period Beginning:             10/6/2017                                                                                           Blanket bond (per case limit):          $2,000,000.00
For Period Ending:                11/8/2018                                                                                           Separate bond (if applicable):

       1                2                                 3                                        4                                                          5                    6                       7

   Transaction       Check /                         Paid to/             Description of Transaction                                   Uniform           Deposit            Disbursement                Balance
      Date            Ref. #                      Received From                                                                       Tran Code            $                     $


07/24/2018           3017      Luper Neidenthal & Logan            Final distribution to representing a payment of                     3110-000                                        $4,000.00               $260.03
                                                                   Distribution Dividend: 100.00; per final order. Ref:
                                                                   Account Number: ; Claim #: 15; Account Number: ;
                                                                   Dividend: 16.18;
07/24/2018           3018      William B. Logan                    Trustee Expenses                                                    2200-000                                         $260.03                   $0.00

                                                                                      TOTALS:                                                               $28,306.96             $28,306.96                     $0.00
                                                                                          Less: Bank transfers/CDs                                               $0.00                  $0.00
                                                                                      Subtotal                                                              $28,306.96             $28,306.96
                                                                                          Less: Payments to debtors                                              $0.00              $1,250.00
                                                                                      Net                                                                   $28,306.96             $27,056.96



                     For the period of 10/6/2017 to 11/8/2018                                                      For the entire history of the account between 02/27/2018 to 11/8/2018

                     Total Compensable Receipts:                   $28,306.96                                      Total Compensable Receipts:                                  $28,306.96
                     Total Non-Compensable Receipts:                    $0.00                                      Total Non-Compensable Receipts:                                   $0.00
                     Total Comp/Non Comp Receipts:                 $28,306.96                                      Total Comp/Non Comp Receipts:                                $28,306.96
                     Total Internal/Transfer Receipts:                  $0.00                                      Total Internal/Transfer Receipts:                                 $0.00


                     Total Compensable Disbursements:              $27,056.96                                      Total Compensable Disbursements:                            $27,056.96
                     Total Non-Compensable Disbursements:           $1,250.00                                      Total Non-Compensable Disbursements:                         $1,250.00
                     Total Comp/Non Comp Disbursements:            $28,306.96                                      Total Comp/Non Comp Disbursements:                          $28,306.96
                     Total Internal/Transfer Disbursements:             $0.00                                      Total Internal/Transfer Disbursements:                           $0.00
                                             Case 2:17-bk-56428   Doc 37       Filed FORM
                                                                                     11/14/18
                                                                                            2 Entered 11/14/18 10:43:46                          DescPage No: 4                Exhibit 9
                                                                                  Page 11 of 11
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-56428-CMC                                                                          Trustee Name:                         William B. Logan, Jr.
Case Name:                       Stokes, Ronald D                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***1899                                                                            Checking Acct #:                      ******6428
Co-Debtor Taxpayer ID #:                                                                                               Account Title:
For Period Beginning:            10/6/2017                                                                             Blanket bond (per case limit):        $2,000,000.00
For Period Ending:               11/8/2018                                                                             Separate bond (if applicable):

      1                 2                                3                                     4                                             5                    6                    7

  Transaction        Check /                         Paid to/          Description of Transaction                       Uniform           Deposit          Disbursement              Balance
     Date             Ref. #                      Received From                                                        Tran Code            $                   $




                                                                                                                                                                       NET             ACCOUNT
                                                                                 TOTAL - ALL ACCOUNTS                           NET DEPOSITS                      DISBURSE            BALANCES

                                                                                                                                          $28,306.96           $28,306.96                      $0.00




                     For the period of 10/6/2017 to 11/8/2018                                       For the entire history of the case between 10/06/2017 to 11/8/2018

                     Total Compensable Receipts:                  $28,306.96                        Total Compensable Receipts:                                $28,306.96
                     Total Non-Compensable Receipts:                   $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                $28,306.96                        Total Comp/Non Comp Receipts:                              $28,306.96
                     Total Internal/Transfer Receipts:                 $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:             $27,056.96                        Total Compensable Disbursements:                           $27,056.96
                     Total Non-Compensable Disbursements:          $1,250.00                        Total Non-Compensable Disbursements:                        $1,250.00
                     Total Comp/Non Comp Disbursements:           $28,306.96                        Total Comp/Non Comp Disbursements:                         $28,306.96
                     Total Internal/Transfer Disbursements:            $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                    /s/ WILLIAM B. LOGAN, JR.
                                                                                                                    WILLIAM B. LOGAN, JR.
